Citation Nr: 1620506	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.
 
4.  Entitlement to service connection for a bilateral shoulder disability.
 
5. Entitlement to service connection for a bilateral arm disability.
 
6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for a bilateral leg disability. 
 
8.  Entitlement to service connection for the residuals of a head injury. 

9.  Entitlement to service connection for an acquired psychiatric disability.

REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran presented testimony at a videoconference before the undersigned.  The claim was remanded in April 2014.



FINDINGS OF FACT

1.  The Veteran's right knee disability clearly and unmistakable existed prior to active duty service.

2.  There is clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by active duty service.
 
3.  The Veteran's cervical spine disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

4.  The Veteran's lumbar spine disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

5.  The Veteran's bilateral shoulder disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

6.  The Veteran's bilateral arm disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

7.  The Veteran's bilateral hand disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

8.  The Veteran's bilateral leg disability was not present in service, was not present for many years following service separation, and has not been medically related to his service.

9.  The Veteran's contended residuals of a head injury was not present in service, was not present for many years following service separation, and has not been medically related to his service.

10.  The Veteran's acquired psychiatric disorder was not present in service, was not present for many years following service separation, and has not been medically related to his service.

CONCLUSIONS OF LAW

1.  The Veteran's right knee disability clearly and unmistakably pre-existed active duty service and clearly and unmistakably was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The Veteran's cervical spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The Veteran's lumbar spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The Veteran's bilateral shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The Veteran's bilateral arm disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The Veteran's bilateral hand disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The Veteran's bilateral leg disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The Veteran's residuals of a head injury was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

9.  The Veteran's acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in December 2009, prior to the June 2010 rating decision.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration  disability records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding, procurable records necessary to decide his pending appeal. 

The Veteran was afforded VA examinations in this case and such are sufficient to decide his claim.  Although private treatment records were associated with the record following the most recent VA examination, and prior to the issuance of the supplemental statement of the case, a review of the those records does not reflect evidence supportive of the Veteran's claim, or any novel evidence, such that a new or addendum VA examination would be indicated in this instance.  There has been substantial compliance with the previous remand, as sufficient VA examinations were obtained, available private treatment records were obtained, and a negative response was received with regard to any additional service treatment records for the hospital in Beaufort, South Carolina.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

 Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

The Veteran contends that he injured his right knee in service when a serviceman walking upstairs in front of him dropped his metal locker, hitting the Veteran and causing him to fall down the stairs.  He contends that the injury also resulted in disabilities of his lumbar and cervical spine, his shoulders, arms, hands, legs, and head, as well as a psychiatric disorder. 

Right Knee Disability

The Veteran's December 1961 service entrance examination does not note the presence of a right knee disability.  At the same time, the entrance examination does note that the Veteran had a scar "right knee, 5 1/2."  Although such a notation is suggestive of a disability, because it is not conclusive for an actual disability to the right knee itself, as opposed to the skin, the Board finds that the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).

However, the Board finds that there is clear and unmistakable evidence to rebut the presumption of soundness.  Significantly, the June 2015 VA examiner determined that there was clear and unmistakable evidence that the right knee disability pre-existed the Veteran's service.  The examiner pointed to the notation of the knee scar on entry, as well as the Veteran's own statements documented in service when he stated that he had had right knee pain on and off for several years prior to his service due to football injuries.  The examiner's conclusion is supported by the service treatment records demonstrating that one week following entrance examination, the Veteran was found to have internal derangement of the right knee, with "episodic pain and swelling of both knees, since old football injuries.  On island two weeks with increased pain, stiffness, and swelling of the right knee."  He had initially reported for treatment within one week of arriving for basic training for "trouble" with the knee and when he "cracked his right knee on ladder (swollen)."  In January 1962, it was noted that the Veteran had a history of two injuries to the right knee.  Later that month, the Veteran was discharged from service due to his ongoing right knee trouble.  It was determined at that time that there was "no evidence to indicate any permanent aggravation of the condition by his short period of service."

The June 2015 VA examiner reviewed these records, as well as post-service treatment records, and concluded that the evidence was clear and unmistakable that the Veteran suffered from a right knee disability prior to his service.  The Board finds this evidence to be highly probative, as it is entirely consistent with the service treatment records, and finds that there is clear and unmistakable evidence to show the right knee disability existed prior to service.  In so finding, the Board places no probative weight on the numerous lay statements submitted by the Veteran and his friends and family stating that he had never played football prior to service or after service and had never sought medical treatment for his right knee prior to service.  The Board finds that these statements lack credibility because the service treatment records document the Veteran's own words at the time of the treatment, in the 1960s, that he had suffered previous football injuries to the right knee and furthermore, there are numerous post-service treatment records dated prior to the Veteran filing his claim for disability benefits that state that he was a professional athlete following separation from service until he was in his mid-30s.  The records, which are unrelated to the current disability claim, are of much higher probative value because they are impartial to the current claim and are consistent for many years following service separation.  Moreover, the Board finds that the Veteran's credibility is generally concluded to lack probative weight, for reasons stated in the following paragraphs.  Therefore, the VA opinion and service records heavily outweigh the Veteran's statements such that the clear and unmistakable evidence standard has been met; the right knee disability preexisted service.

The Board also finds that there is clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by service.  Significantly, the June 2015 VA examiner reviewed the file and determined that in light of the service treatment records and the Veteran's post-service career as a semi-professional football player following service, the evidence did not support a finding of any aggravation of the Veteran's pre-existing right knee disability.  That opinion is supported by the January 1962 finding that the Veteran's short period of service did not aggravate his right knee disability.  

Moreover, there are other factual elements to the Veteran's medical history that render his testimony less than credible and also demonstrate a supervening event.  Significantly, the post-service treatment records demonstrate that in May 1981, the Veteran suffered a severe on-the-job injury to his right knee while working in a factory that necessitated surgery.  Records dated during this period of time do not reference any injury to the right knee during service.  The Veteran has stated that he has undergone numerous right knee surgeries since service.  However, his report that he underwent right leg surgery in 1966 for phlebitis is not supportive of his claim, as he was not assessed to suffer from deep vein thrombosis or phlebitis while in service.  He also contends that he underwent surgery for his right knee in 1975, however, records dated in 1975 and subsequently state only that he underwent a psychiatric hospitalization at that time.  Records from the 1975 hospitalization note that he had made several long trips across country related to the dissolution of his marriage. 

In light of these factual inconsistencies, the Board also places low probative weight on the private nexus opinion by Dr. H., submitted at two different times during the appeal period.  Dr. H.'s opinion was based solely on the Veteran's lay report that when he was in service, he fell and injured his knees, back, hips, ankles, and shoulders.  However, the service records do not document any injury to the Veteran's left knee, back, hips, ankles, or shoulders.  Thus, due to the inaccurate factual background provided by and to Dr. H., and that none of the supervening events were discussed by Dr. H. to include the Veteran's sports career, factory injury, or other injuries such as motor vehicle accidents, the Board does not find the opinion to be probative.  Thus, there is clear and unmistakable evidence that the preexisting right knee disability was not aggravated by service.

In conclusion, the Board finds that based upon the probative, persuasive, credible, and competent medical evidence of record, the evidence weighs heavily against the Veteran's claim and there is clear and unmistakable evidence that his preexisting disability was not aggravated by service.  Thus, the presumption of soundness has been rebutted and service connection is denied.  

Cervical and Lumbar Spine Disabilities and Disabilities of the Bilateral Shoulders, Arms, Hands, and Legs

The Veteran contends that his cervical and lumbar spine disabilities and disabilities of the bilateral shoulders, arms, hands, and legs were caused or aggravated by his fall in service.  However, a review of the service treatment records is entirely negative for any indication that he sustained an injury to the back, shoulders, arms, hands or legs.  On June 2015 VA examination, a VA examiner concluded that none of these disabilities were related to the Veteran's service, pointing to intervening causes to include a February 2007 motor vehicle accident that injured the Veteran's cervical spine and right shoulder, a factory injury that occurred in the early 1980s, and his history of playing semi-professional football following service.  The examiner noted that there was no indication of injury in service nor was there an indication of continuity of symptoms since service.  The Veteran suffered from a variety of other disabilities, such as diabetes and age-related degenerative arthritis, as well as age-related carpal tunnel syndrome and Dupuytren's contracture of the right fingers, that were casual for his currently claimed disabilities of the spine, shoulders, arms, hands, and legs, rather than as related to service.

The Board places significant probative weight on the VA examiner's opinion, as it is consistent with the record and was provided following review of the service treatment records and post-service treatment records.  The opinion outweighs the Veteran's and his families lay statements and the private opinion by Dr. H., for the reasons as stated above.  Thus, because there is no indication of injury to the spine, shoulders, arms, hands, and legs in service, there is a lack of continuity of symptoms for many years following service, and there is no probative medical evidence to support the Veteran's claims, the claims must be denied.

Residuals of a Head Injury

The Veteran contends that when he fell down the stairs in service, he landed on his head and suffered a head injury.  However, a review of the service treatment records is negative for any indication of trauma to the head.  Moreover, multiple post-service treatment records document the Veteran's report that he suffered a head injury while playing professional football post-service, at which time he was knocked unconscious and awoke in the hospital three days later.  More recent records reflect that the Veteran has suffered from episodes of syncope related to his cardiovascular disability.  On June 2015 VA examination, a VA examiner reviewed the record and determined that the Veteran's report of a head injury in service was not consistent with the service records, and his report of events was generally inconsistent and therefore not credible.  Following physical examination, the examiner found no indication that the Veteran suffered from residuals of a head injury related to the fall in service.  In light of this evidence, the Board finds that the elements of service connection have not been met, and the claim must be denied.

Acquired Psychiatric Disorder

The Veteran contends that he suffers from a psychiatric disorder due to the pain from his fall in service.  However, as also concluded by a June 2015 VA examiner, the service treatment records do not reflect any symptoms of a psychiatric disorder and there is no indication of a continuity of symptoms since service.  Rather, post-service treatment records dated in 1975 and thereafter demonstrate that the Veteran suffered from a suicidal attempt related to the break-up of his marriage, and then suffered from depression related to his physical disabilities following an on-the-job injury in the early 1980s.  In fact, a comprehensive psychiatric examination conducted in August 2008 documents the Veteran's history of depressive symptoms, but at that time, he did not report any service incident to have caused his current illness.  Instead, the record reflects that the Veteran has been treated for depression and bipolar disorder at various times since the mid-1970s, 13 years following service discharge.  Thus, because the competent, credible, and probative evidence does not show any indication of a relationship between his current psychiatric disorder and his service, service connection must be denied. 

Conclusion

While it is true that lay evidence may be competent to establish medical etiology or nexus, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), Jones v. West, 12 Vet. App. 460, 465 (1999).  In this particular case, the lay assertions have been determined to lack credibility for a variety of reasons, to include as due to such factors as inconsistency with other evidence of record, facial implausibility, a showing of interest, bias, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Such factors can be considered when determining that the lay statements lack probative weight and are outweighed by the VA examinations and medical records.  Accordingly, when reviewing the credibility of the evidence, the Board finds that the competent medical evidence weighs heavily against the Veteran's claims, to include against his inconsistent lay statements. 

In this case, a preponderance of the evidence of record is against the Veteran's claims for service connection .  As the Board finds that the preponderance of the evidence is against his claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disability is denied.
 
Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied. 
 
Service connection for a bilateral shoulder disability is denied.
 
Service connection for a bilateral arm disability is denied.
 
Service connection for a bilateral hand disability is denied.
 
Service connection for a bilateral leg disability is denied.
 
Service connection for residuals of a head injury is denied.

Service connection for an acquired psychiatric disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


